Citation Nr: 1619444	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO. 13-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected thoracolumbar spine arthritis (back disability). 

2. Entitlement to an initial rating in excess of 10 percent for service-connected psoriatic arthritis, previously classified as tinea corporis of the body with tinea cruris of the groin (skin disability).

3. Entitlement to an initial compensable rating for service-connected status post right little toe fracture (right toe disability).

4. Entitlement to service connection for right hand osteoarthritis (right hand disorder).

5. Entitlement to service connection for bilateral onychomycosis.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 until June 2010.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference. A transcript of that hearing is associated with the claims file.

The Veteran is seeking an increased rating for his service-connected tinea corporis of the body with tinea cruris of the groin. However, during the period on appeal, his physician opined the condition that was previously diagnosed and treated as tinea corporis is properly diagnosed as psoriatic arthritis, a disability which first manifested during the Veteran's active duty service. See e.g. February 2016 letter from Dr. J.S., rheumatologist. Therefore, entitlement to an increased rating for this service-connected skin disability has been characterized as reflected above.
In February 2016, the Veteran submitted additional medical evidence which has not yet been initially considered by the AOJ. However, that new evidence was accompanied by a written statement the Veteran's representative waiving initial RO consideration of the newly submitted evidence. See 38 C.F.R. 20.1304(c). Accordingly, appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using the VBMS and Virtual VA systems. Any future consideration of this Veteran's case should take into consideration the existence of the electronic record in both systems.

The issue of entitlement to service connection for a right big toe disorder has been raised by the record in his August 2011 written notice of disagreement. This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate actions. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an increased rating for service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's skin disability did not cover at least 20 to 40 percent of the total or exposed body area or require systemic therapy for a total duration of six weeks or more during any one year period at any point prior to March 1, 2015.

2. Starting March 1, 2015, the Veteran's skin disability required constant systemic therapy, including immunosuppressive drugs, to control.

3. The Veteran did not experience moderate malunion of the right fifth metatarsal bone at any point during the period on appeal.

4. The Veteran's currently diagnosed right hand psoriatic arthritis was caused by his service-connected psoriatic arthritis. 

5. The Veteran's currently diagnosed psoriatic nail change of the bilateral toenails, claimed as bilateral onychomycosis, was caused by his service-connected psoriatic arthritis.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected skin disability, recharacterized as psoriatic arthritis, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015). 

2. The criteria for an increased, 60 percent rating, for service-connected skin disability, recharacterized as psoriatic arthritis, have been met effective March 1, 2015. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7806 (2015). 

3. The criteria for an initial compensable rating for service-connected status post right little toe fracture have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.72, Diagnostic Code (DC) 5283 (2015). 

4. The criteria for secondary service connection for right hand psoriatic arthritis, claimed as osteoarthritis, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5. The criteria for secondary service connection for psoriatic nail change of the bilateral toenails, claimed as bilateral onychomycosis, have been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Required notice was provided by a letter dated March 2010 which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication. The letter also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains service treatment records, private medical records, VA treatment records, and VA examination reports. The duty to obtain relevant records is satisfied. 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012). 

The Veteran was provided with a VA examination during the period on appeal which covered each of the issues on appeal. The examiner reviewed the Veteran's claims file, noted his self-reported medical history, interviewed the Veteran, and described the Veteran's disabilities in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examination was adequate to decide the Veteran's claims.

The Veteran was also provided with a hearing before the undersigned VLJ in February 2016 via videoconference. In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation. 23 Vet. App. 488 (2010). They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ fully explained the issue on appeal. The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding current severity and relation to service. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, however no such pertinent evidence was identified. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Accordingly, VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Skin Disability

Throughout the period on appeal, the Veteran has reported experiencing a 'rash' on his back and groin area. As discussed above, the Veteran's service-connected skin disability was initially diagnosed as tinea corporis of the body with tinea cruris of the groin. However, during the period on appeal, the Veteran's treating physicians clarified the proper diagnosis for these same symptoms was psoriatic arthritis. See e.g. Dr. J.S. February 2016 letter. His physician also opined the Veteran's diagnosed psoriatic arthritis first manifested during the Veteran's period of active service. Accordingly, his service-connected skin disability has been reclassified as psoriatic arthritis, as discussed above.

The Veteran's service-connected skin disability has been assigned a 10 percent rating under DC 7806, as analogous to dermatitis or eczema, throughout the period on appeal. Under this DC, a 10 percent rating is provided for a skin disability which meets any of the following:

* Covering at least 5 percent, but less than 20 percent, of the entire body
* Covering at least 5 percent, but less than 20 percent, of exposed areas, or
* Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period

A higher 30 percent rating is warranted for a skin disability which meets any of the following:

* Covering 20 to 40 percent of the entire body 
* Covering 20 to 40 percent of exposed areas affected, or
* Systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period

Finally, a maximum 60 percent rating is warranted for a skin disability which meets any of the following:

* Covering more than 40 percent of the entire body
* Covering more than 40 percent of exposed areas affected, or
* Constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past twelve month period

As will be discussed, the evidence reflects the Veteran's service-connected skin disability warrants a staged, increased rating.

In June 2010, the Veteran was provided with a VA examination. The Veteran reported a constant red itchy rash covering his back since the 1990s. Upon examination, the examiner observed an "erythematous patch like rash with round areas of distinct border covering entire back, with patch in left groin 15cm x 15 cm and right posterior thigh below buttock 15 cm x 15 cm." The examiner explained this rash constituted tinea corporis of the body and tinea cruris of the groin. He opined the rashes affected an area greater than 5 percent but less than 20 percent of the total body area, and none of the exposed body area. He also noted the Veteran treated his condition with Lamisil oral tablet daily for approximately six months, followed by daily use of over the counter Lamisil spray. The examiner clarified that although the Veteran used this topical Lamisil daily on a near constant basis during the past twelve months, this treatment was neither a corticosteroid nor an immunosuppressive drug.

Accordingly, this examiner's report reflects the Veteran's skin disability covered less than 20 percent of the total or affected body area and did not required use of corticosteroid or other immunosuppressive drugs to control. Accordingly, the criteria associated with a higher 30 percent rating have not been met, and an increased rating was not warranted at that time.

In an August 2011 written notice of disagreement, the Veteran indicated he required daily use of drugs to keep his skin rash under control. Unfortunately, the Veteran did not provide any indication of which drugs he required to take daily. Instead, the examiner's report suggests the daily drugs used by the Veteran were not corticosteroids or immunosuppressive drugs. Therefore, the Veteran's written statement does not reflect he met the criteria associated with a higher rating.

In July 2012, the Veteran sought VA treatment for his rash on his back. He reported previously using over the counter Lamisil spray to control this condition, but lately it had gotten worse. The treating medical professional gave the Veteran Lamisil pills and ketoconazole for ongoing treatment, as well as two weeks of steroids to treat his current flare-up. Therefore, this medical evidence suggests the Veteran required use of systematic treatment such as corticosteroid for the first time during the period on appeal. However, such drugs were only prescribed for two weeks, less than the six weeks contemplated by a higher rating. Accordingly, the criteria for a rating in excess of 10 percent have not been met.

In August 2013, the Veteran sought private treatment with Dr. B.R. for his skin disability. This private physician noted the Veteran was being worked up for possible psoriatic arthritis. In the meantime, Dr. B.R. suggested continued use of desonide cream, a mild corticosteroid cream, for treatment of flares. Therefore, this medical record suggests the Veteran continued to require systemic treatment, including topical corticosteroid cream, to treat his skin disability. See Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. 2016). However, this medical record reflects he used the corticosteroid cream only to treat flare-ups, and does not provide any indication he used such cream for more than six weeks during the past year. Accordingly, the criteria for a rating in excess of 10 percent were not met. 

In March 2015, VA treatment records reflect the Veteran was diagnosed with psoriatic arthritis and started on a daily prescription of Humira, an immunosuppressive drug. Subsequent medical records and the Veteran's February 2016 hearing testimony reflect he continued to take daily medication of Humira throughout the period on appeal. Therefore, the medical records reflect the Veteran required constant use of systematic therapy, including immunosuppressive drugs, starting in March 2015, meeting the criteria for a maximum, 60 percent, rating. Accordingly, a higher 60 percent rating is granted effective March 1, 2015.  Because this is the schedular maximum rating, no higher rating is available under DC 7806.

In summary, the Veteran's claim for an initial rating in excess of 10 percent for his service-connected skin disability is denied. However, a higher 60 percent rating is granted effective March 1, 2015.

Right Toe

At the onset, the Veteran has asserted that service connection was granted for the wrong toe. During his February 2016 hearing, he stated he filed a claim for service connection for his right big toe, not his little toe. However, review of the Veteran's March 2010 claim reveals he filed a claim for "fx, R 5th toe," or fracture of the right fifth metatarsal, the little toe. Therefore, a separate claim for service connection for the big toe of the right foot is referred to the AOJ, as discussed in the introduction.

The Veteran's service-connected status post right little toe fracture has been assigned a noncompensable rating throughout the period on appeal under DC 5283, for malunion of the tarsal or metatarsal bones. Under this DC, a compensable, 10 percent, rating is warranted for moderate malunion of the tarsal or metatarsal bones.

The evidence does not reflect the Veteran experienced any malunion of the fifth metatarsal bone in his right foot, or the little toe, at any point during the period on appeal. During his June 2010 VA examination, the examiner noted the Veteran fractured the little toe on his right foot in 1989 from accidentally kicking a door jam. He was treated with a walking shoe for one month, then his symptoms resolved and he has not had any pain since. The examiner opined no current treatment was needed, and the Veteran's condition was stable. Therefore, this examiner's report does not reflect the Veteran had any symptoms of, or was otherwise diagnosed with, malunion of the fifth metatarsal bone.

The medical records included in the claims file do not reflect the Veteran sought any treatment for, or otherwise complained of, any symptoms of malunion in his right little toe. Instead, in his April 2014 written brief, the Veteran's representative specifically noted the Veteran currently had no malunion in his previously fractured right little toe.

Accordingly, the evidence does not establish the Veteran experienced any symptoms of, or was otherwise diagnosed with, moderate malunion of the fifth metatarsal bone of this right foot, the little toe. Accordingly, the criteria associated with a higher rating have not been met, and the Veteran's appeal is denied.

Additional Considerations

In addressing each of the foregoing issues, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1). The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111 (2008). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin disability or right little toe disability that would render the schedular criteria inadequate. The Veteran's main symptoms were complaints of reoccurring skin rash which required medication to treat, and he made no complaints regarding his right little toe. These symptoms were specifically contemplated in the schedular ratings that were assigned. Furthermore, during the June 2010 VA examination, the examiner specifically opined the Veteran's skin disability and right little toe disability did not have any significant effects on his usual occupational or activities of daily living. In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). 

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised. However, the evidence, including the Veteran's testimony at his February 2016 hearing, reflects he continued to be employed on a full-time basis in an office environment. Therefore, Rice is not applicable because there is no suggestion of unemployability.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Secondary service connection may also be granted for a disability which is proximately due to, or the result of, a service-connected disorder. 38 C.F.R. § 3.310(a). Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition

Right Hand

The Veteran has frequently asserted that he was diagnosed with osteoarthritis in his right hand during his active duty service in July 2009. See e.g. August 2011 notice of disagreement. However, careful review of the service treatment records reflect an in-service x-ray from July 2009 documented minimal osteoarthritis in the Veteran's left hand, but does not made any mention of his right hand. The remaining service treatment records do not reflect the Veteran was diagnosed with, or made any complaint of, a right hand disorder during his active duty service. Accordingly, an in-service disorder is not established.

However, after service the Veteran was given an MRI scan of his right hand and wrist in August 2013, which revealed "mild mixed degenerative and erosive changes of the hands and wrists." The reviewing medical profession continued that although these results were "nonspecific," the findings "could represent early changes of psoriatic arthritis." Subsequent medical records confirm the presence of psoriatic arthritis in the Veteran's right hand.

As discussed above, in a February 2016 letter, the Veteran's physician opined his currently diagnosed psoriatic arthritis began during his active duty service. Because the Veteran's currently right-hand complaints are symptoms of his diagnosed psoriatic arthritis, the elements of secondary service connection have been met. 38 C.F.R. § 3.310(a). To this extent, the Veteran's claim for service connection is granted.

Bilateral Toenails

The Veteran's service treatment records reflect his toenails were discolored, thickened, and detaching from the nail bed in 2002. He was diagnosed with onychomycosis and treated with Lamisil, which resolved his symptoms.

However, post-service medical records reflect the Veteran's toenail symptoms reoccurred in the years after his active duty service, establishing the presence of a current disorder during the period on appeal. See e.g. August 2013 private record from Dr. B.R. Additionally, subsequent medical records clarify that the Veteran's in-service and reoccurring toenail symptoms were actually psoriatic nail change as a result of his psoriatic arthritis. See October 2015 VA treatment record. As discussed above, the Veteran's currently diagnosed psoriatic arthritis began during his active duty service. Accordingly, the elements of secondary service connection have been met, and the Veteran's appeal is granted.
ORDER

Entitlement to an initial rating in excess of 10 percent for his service-connected skin disability, recharacterized as psoriatic arthritis, is denied. 

Entitlement to a higher 60 percent rating for service-connected skin disability, recharacterized as psoriatic arthritis, is granted effective March 1, 2015, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable rating for service-connected status post right little toe fracture is denied.

Entitlement to service connection for right hand psoriatic arthritis, claimed as osteoarthritis, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for psoriatic nail change of the bilateral toenails, claimed as bilateral onychomycosis, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran is also seeking a rating in excess of 10 percent for his service-connected back disability. In February 2016, the Veteran submitted a Back Disability Benefits Questionnaire (DBQ) which suggested the Veteran's back disability had increased in severity. Unfortunately, this DBQ was not complete, and is therefore insufficient evidence upon which to assign a VA rating. Accordingly, remand is required so the Veteran can be provided with an additional VA examination to evaluate the severity of his back disability.



Additionally, the claims file suggests the Veteran continues to receive treatment for his service-connected back disability. Accordingly, upon remand any available updated treatment records from the Wright-Patterson Air Force Base in Ohio should be obtained. Although the Veteran has submitted partial records from this facility on his own behalf, the VA should obtain a complete copy of these available records. Finally, the Veteran is invited to submit any updated, relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit any updated private medical records and associate with the claims file.

2. Obtain all available treatment records from the Wright-Patterson Air Force Base in Ohio since April 2011 and associate them with the claims file.

3. After obtaining the above-identified records, schedule the Veteran for a VA examination to evaluate the nature of severity of his service-connected back disability, including any associated neurological abnormality.

4. Then, readjudicate the appeal. If the claim remains denied, provide the Veteran and his representative a SSOC and afford a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


